
	
		II
		109th CONGRESS
		2d Session
		S. 3792
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2006
			Mr. Martinez introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow a
		  credit against tax for qualified elementary and secondary education
		  tuition.
	
	
		1.Short titleThis Act may be cited as the Tax and
			 Education Assistance for Children (TEACH) Act of 2006.
		2.Credit for
			 qualified elementary and secondary education tuition
			(a)In
			 generalSubpart A of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 nonrefundable personal credits) is amended by inserting after section 25D the
			 following new section:
				
					25E.Qualified
				elementary and secondary education tuition
						(a)Allowance of
				creditThere shall be allowed
				as a credit against the tax imposed by this chapter for a taxable year an
				amount equal to the qualified elementary and secondary education tuition paid
				or incurred by the taxpayer during the taxable year.
						(b)Dollar
				limitationThe amount allowed as a credit under subsection (a)
				with respect to the taxpayer for any taxable year shall not exceed—
							(1)$4,500 in the case
				of a joint return,
							(2)$4,500 in the case
				of an individual who is not married, and
							(3)$2,250 in the case
				of a married individual filing a separate return.
							(c)Qualified
				elementary and secondary education tuition
							(1)In
				generalThe term
				qualified elementary and secondary education tuition means
				expenses for tuition which are incurred in connection with the enrollment or
				attendance of any dependent of the taxpayer with respect to whom the taxpayer
				is allowed a deduction under section 151 as an elementary or secondary school
				student at a private or religious school.
							(2)SchoolThe
				term school means any school which provides elementary education
				or secondary education (kindergarten through grade 12), as determined under
				State
				law.
							.
			(b)Clerical
			 amendmentThe table of sections for subpart A of part IV of
			 subchapter A of chapter 1 of such Code is amended by inserting after the item
			 relating to section 25D the following new item:
				
					
						Sec. 25E. Qualified elementary and
				secondary education
				tuition.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2006.
			
